United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1875
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * On Appeal from the United States
                                          * District Court for the Northern
      v.                                  * District of Iowa.
                                          *
Val Perez,                                * [To Be Published]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: November 29, 2000
                                Filed: December 12, 2000
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Val Perez pleaded guilty to conspiring to launder money, in violation of 18
U.S.C. § 1956(h); conspiring to distribute methamphetamine, cocaine, and marijuana,
in violation of 21 U.S.C. § 846; obstructing justice, in violation of 18 U.S.C. § 1503;
and criminal forfeiture. The presentence report recommended that he be denied a
U.S.S.G. § 3E1.1 acceptance-of-responsibility reduction, given his obstructive conduct-
-encouraging witnesses to lie before the grand jury regarding his criminal conduct and
encouraging his ex-girlfriend to lie at her criminal trial about his conduct--and the lack
of any “extraordinary” circumstance outweighing this conduct. See U.S.S.G. § 3E1.1,
comment. (n.4) (conduct supporting obstruction enhancement ordinarily indicates
defendant should not receive acceptance-of-responsibility reduction; however, in
“extraordinary cases” both U.S.S.G. § 3C1.1 obstruction-of-justice enhancement and
§ 3E1.1 reduction may apply). Over Perez’s objection at sentencing, the District
Court1 denied the acceptance-of-responsibility reduction and sentenced him to a total
of thirty years imprisonment and five years supervised release. He appeals, arguing the
Court erred in concluding that the nature of his obstructive conduct was the most
important factor in determining whether his case was “extraordinary,” that his
obstruction struck at the heart of the justice system, and that he needed to make a
greater showing on other relevant factors in order to overcome the nature of his
obstructive conduct.

       According great deference to the District Court’s determinations, we conclude
the Court did not clearly err in denying the section 3E1.1 reduction, because the Court
properly considered all the circumstances and was not precluded from determining that
the nature of Perez’s obstructive conduct outweighed other factors in his favor. See
U.S.S.G. § 3E1.1, comment. (n.5) (sentencing judge’s determination is entitled to great
deference on review, because sentencing judge is in unique position to evaluate
defendant's acceptance of responsibility); United States v. Ervasti, 201 F.3d 1029, 1043
(8th Cir. 2000) (standard of review); United States v. Honken, 184 F.3d 961, 968-69
(8th Cir.) (burden is on defendant to establish entitlement to acceptance-of-
responsibility reduction; “no magic formula” defines “extraordinary case,” and court
should consider all circumstances), cert. denied, 120 S. Ct. 602 (1999); cf. United
States v. Cornielle, 171 F.3d 748, 753 (2d Cir. 1999) (“[P]erjury goes to the very heart
of the fair administration of justice.”); United States v. Juvenile JG, 139 F.3d 584,



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
                                          -2-
586-87 (8th Cir.1998) (weight assigned to any one factor listed in statute is within
district court’s sound discretion).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-